MEMORANDUM **
California state prisoner Rick Anthony Fernandez appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, see Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), and we affirm.
Fernandez contends that his right to due process was violated when the trial court excluded evidence of the victim’s pri- or criminal behavior. Specifically, Fernandez contends that the evidence was necessary for his defense to demonstrate that the victim was the initial aggressor and had a history of violence. A review of the record demonstrates that California Court of Appeal’s decision was not contrary to or an unreasonable application of United States Supreme Court law. See 28 U.S.C. § 2254(d).
Further, even if there was error, any such error was not prejudicial given that Fernandez testified that he was not afraid of the victim and his confrontation with the victim concluded prior to the murder. See Brecht v. Abrahamson, 507 U.S. 619, 623, 637-38, 113 S.Ct. 1710, 123 L.Ed.2d 353 (1993).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.